DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 8111094).


    PNG
    media_image1.png
    379
    309
    media_image1.png
    Greyscale

 	With respect to claim 1, figure 9 of Fischer discloses a circuit comprising: a plurality of inputs (IN0-IN2); a plurality of switch assemblies (S01-S23) including a first switch assembly (S01, S02, S03, S04, S05, Rleak01, Rleak02, DN0 and DP0), a second switch assembly (S11, S12, S13, S14, S15, Rleak11, Rleak12, DN1 and DP1), and a third switch assembly (S21, S22, S23, S24, S25, Rleak21, Rleak22, DN2 and DP2), the plurality of switch assemblies coupled to the plurality of inputs, wherein: each of the plurality of switch assemblies includes: a first switch (S01, S11 or S21) coupled between a respective input of the plurality of inputs and an internal node; a second switch(S02, S12 or S22) coupled to the internal node (between Rleakx1 and Rleakx2); and a third switch (S05, S15 or S25) coupled to the internal node (through S13, S23 and S33 respectively); the second switches of each of the plurality of switch assemblies are coupled together(at IP); the third switch of the first switch assembly is directly coupled to a ground node; and  the respective third switches (S15 and S25) of the second switch assembly and the third switch assembly are coupled together (at OUT).  
 	With respect to claim 2, figure 9 of Fischer discloses the circuit of claim 1, wherein the respective third switch (S05) of the first switch assembly is not coupled to the respective third switches of the second switch assembly and the third switch assembly (S15 and S25).  
 	With respect to claim 8, figure 9 discloses the circuit of claim 1, wherein the plurality of switch assemblies are configured as a multiplexer (figure 9 description is of an analog multiplexer circuit).  
 	With respect to claim 9, figure 9 discloses the circuit of claim 8 further comprising a multiplexer controller (not shown but inherent in the operation of the switches) coupled to the respective first, second, and third switches of each of the plurality of switch assemblies.  
	With respect to claim 10, figure 9 discloses a circuit comprising: a plurality of inputs (IN0-IN2); a multiplexer output node (at IP); a plurality of switch assemblies (S01-S23) including a first switch assembly (S01, S02, S03, S04, S05, Rleak01, Rleak02, DN0 and DP0), a second switch assembly (S11, S12, S13, S14, S15, Rleak11, Rleak12, DN1 and DP1), and a third switch assembly (S21, S22, S23, S24, S25, Rleak21, Rleak22, DN2 and DP2), the plurality of switch assemblies coupled between the plurality of inputs (IN0-IN2)  and the multiplexer output node(at IP), wherein: each of the plurality of switch assemblies includes: a first switch (S01, S11 or S21) coupled between a respective input of the plurality of inputs (IN0-IN2) and an internal node; a second switch (S02, S12 or S22) coupled between the internal node and the multiplexer output node (at IP); and a third switch (S05, S15 or S25) coupled to the internal node; the first switch assembly (S01, S02, S03, S04, S05, Rleak01, Rleak02, DN0 and DP0) for which the respective third switch (S05) directly coupled between the internal node and a ground node (VNEG); and second switch assembly (S11, S12, S13, S14, S15, Rleak11, Rleak12, DN1 and DP1) and the third switch assembly (S21, S22, S23, S24, S25, Rleak21, Rleak22, DN2 and DP2) for which the respective third switches (S15 and S25) are coupled together. (Here, since S02 is closed, S05 is considered to be directly coupled to the internal node) 
	With respect to claim 16, figure 9 discloses the circuit of claim 10, wherein the plurality of switch assemblies are configured as a multiplexer (figure 9 description is of an analog multiplexer circuit).    
 	With respect to claim 17, figure 9 discloses the circuit of claim 10 further comprising a multiplexer controller (not shown but inherent in the operation of the switches) coupled to the respective first, second, and third switches of each of the plurality of switch assemblies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 8111094) in view of Tam (US 5910780).
	
	


	With respect to claim 4, figure 9 discloses the circuit of claim 1 but fails to disclose further comprising a buffer that includes an input coupled to the second switch of each of the plurality of switch assemblies and an output coupled to the respective third switches of the subset of the switch assemblies.  


    PNG
    media_image2.png
    386
    442
    media_image2.png
    Greyscale


 	Figure 3 of Tam teaches a multiplexer having a unity gain amplifier and buffer at the output of the multiplexer.  Tam does not teach the details of the multiplexer as above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the unity gain buffer A2 in Tam in the configuration of Fisher for the Tam disclosed purpose of minimizing error between the selected input and the output. 
 	The resulting circuit would produce the circuit of claim 1 further comprising a buffer (AMP) that includes an input (IP at (+) node) coupled to the second switch of each of the plurality of switch assemblies and an output (OUT) coupled to the respective third switches (S15 and S25) of the subset of the switch assemblies (as disclosed in claim 4).  
	With respect to claim 5, the combination above produces the circuit of claim 4 further comprising an operational amplifier (AMP is an op amp) that includes: a first input coupled to the second switch of each of the plurality of switch assemblies; a second input; and an output.  
 	With respect to claim 6, the combination above produces the circuit of claim 5, wherein the output of the operational amplifier is coupled to the second input (-) of the operational amplifier.  
 	With respect to claim 7, the combination above produces the circuit of claim 5, wherein the operational amplifier is configured as a unity gain buffer (AMP is configured as unity gain buffer).  
	With respect to claim 12, the combination above produces the circuit of claim 10 further comprising a buffer (AMP) that includes an input coupled to the multiplexer output node (at IP (+)) and an output coupled to the respective third switches (S15 and S25) of the second and third switch assemblies.  
 	With respect to claim 13, the combination above produces the circuit of claim 12 further comprising an operational amplifier (AMP) that includes: a first input coupled to the multiplexer output node (at IP (+)); a second input (-); and an output (out).  
 	With respect to claim 14, the combination above produces the circuit of claim 13, wherein the output of the operational amplifier (AMP) is coupled to the second input (-) of the operational amplifier.  
	With respect to claim 15, the combination above produces the circuit of claim 13, wherein the operational amplifier is configured as a unity gain buffer.  

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
 	With respect to applicant’s argument concerning claim 1, applicant argues Fishcher does not teach “the third switch of the first switch assembly is directly connected to the ground node; and the third switches of the second switch assembly and the third switch assembly are coupled together”, the Examiner disagrees.   The third switch of the first switch assembly (now S05) is directly connected to VNEG, which would be the ground terminal.  The second switch assembly and the third switch assembly third switches (now S15 and S25) are coupled together at OUT. 
	With respect to applicant’s argument with respect to claim 10, applicant argues Fishcher does not disclose “the first switch assembly for which the respective third switch is directly coupled between the internal node and a ground node; and the second switch assembly and the third switch assembly for which the respective third switches are coupled together.”  The second and third switches (now S15 and S25) are coupled together.  With respect to the third switch assembly (S05) being directly coupled between the internal node and ground, this is apparent in that S05 is touching VNEG and because S02 is closed, S05 is also directly touching the internal node. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-f (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-f(8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                  


/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849